DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Two nearly identical IDSs were submitted on July 27, 2021.  One of the IDSs appears to be a correction of the other, specifically in the NPL section.  Only the corrected IDS has been considered.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US Pat. No. 4,267,073).
Regarding Claims 1 and 9:  Nielsen et al. discloses a zeolite with a surface area of below 5 m2/g and a porosity greater than 20% (3:30-50).  It is noted that natural zeolite is inherently a microporous material.
Nielsen et al. does not teach the zeolite with a porosity of 15-20%.  However, a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see MPEP 2144.05).  In the present case, a zeolite with a porosity of 20% would be expected to have the same properties as one with a porosity just over 20%, for example 20.001%.
While Nielsen et al. does not explicitly teach a method comprising providing zeolite ore and selecting from the zeolite ore the claimed zeolite, such a method is implicit to the formation of the natural zeolite disclosed by Nielsen et al.  The natural zeolite must necessarily come from zeolite ore and as it is provided it must have necessarily been selected from said natural zeolite.
Regarding Claim 8:  The zeolite of Nielsen et al. has a shape and therefore must have been shaped in some form to achieve such a shape.  It is noted that the maximum specific surface area has already been defined by claim 1 and does not appear to be a different value when based on a solar reflectivity.
Regarding Claim 12:  Zeolite inherently absorbs moisture from the air.

Double Patenting
Claim 1, 4-9, 12-15, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-7, 10-16 of copending Application No. 16/618,479 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim substantially similar methods of selecting a zeolite from a zeolite ore with the same porosity and overlapping specific surface areas.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        November 5, 2021